Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending. 

Applicant’s election without traverse of Group I that read on 11E10D12 as the reference antibody in the reply filed on January 13, 2021 is acknowledged. 
Upon reconsideration, the species restriction is hereby withdrawn. 

Claims 13-16 and 18-23 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-12 and 17, drawn to an isolated and non-naturally occurring anti-CD137 antibody, which binds to the same epitope of CD137 as a reference antibody, are being acted upon in this Office Action.   

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 13, 2022, September 7, 2021 and February 22, 2021 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on June 3, 2020 are acceptable. 

Specification
The amendment to the specification filed on June 3, 2020 has been entered.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Objection
Claims 10-12 are objected to because of the following informalities:  The preamble of claims 10-12 is inconsistent with the preamble of claim 1.  Amending the preamble of claims 10-12 to “The isolated and non-naturally occurring antibody of claim 1” would obviate this objection.  
Claim 17 is objected to because of the following informality:  “A pharmaceutical composition, comprising an anti-CD137 antibody of claim 1” reads on an antibody, not a pharmaceutical composition.  Further, there are more than one antibody in base claim 1.  Amending claim 17 to recite “A pharmaceutical composition comprising any one of the anti-CD137 of claim 1 and a pharmaceutically acceptable carrier” would obviate this objection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim 1 recites “a reference antibody…20A12D11, 30C11B4, 11E10D12, 23D2D6, 22F2C2, and 26B3D7" as the sole means of identifying the reference antibodies renders the claim indefinite because different laboratories may use the same laboratory designations to define completely distinct antibodies or may use different designations to refer to the same antibody.  Accordingly, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.   It is suggested that this issue be remedied by amending the claims to recite a limitation identifying the reference antibody 11E10D12 being referred to by VH comprises the amino acid sequence of SEQ ID NO: and VL comprises the amino acid sequence of SEQ ID NO: , which is disclosed in the specification, as filed, because such a limitation would serve to unambiguously identify the reference antibody to which the claimed anti-CD137 antibody, which binds to the same epitope as a reference antibody are directed. 
Claim 5 recites “the antibody comprises the same heavy chain complementary determining region (CDRs) and the same light chain CDRs as the reference antibody without the sequence identifiers (SEQ ID NO: ) for the six CDRs is indefinite because the claim fails to provide a frame of reference that would allow one of skill in the art to unambiguously identify the six CDRs as being the same to the reference antibody.  Further, there are more than one reference antibody in base claim 1.  Amending claim 5 to recite the sequence identifier (SEQ ID NO:) for the six CDRs of the reference antibody 11E10D12, for example, would obviate this rejection. 
Claim 6 recites “the antibody comprises the same heavy chain variable region (VH) and the same light chain variable region (VL) as the reference antibody” without the sequence identifiers (SEQ ID NO: ) for VH and VL is indefinite because the claim fails to provide a frame of reference that would allow one of skill in the art to unambiguously identify the antibody having the same VH and VL as the reference antibody.  Further, there are more than one reference antibody in base claim 1.  Amending claim 6 to 
Claim 11 recites the limitation "the antibody is a bi-specific antibody that binds both CD137 and FcγRIIB" in claim 1.  There is insufficient antecedent basis for this limitation in the claim because base claim 1 is monospecific as the anti-CD137 antibody binds to same epitope as a reference antibody, and suddenly the dependent claim 11 becomes bispecific.  Further, there are no bispecific antibody in the specification as filed.  It is suggested that the claim be amended to recite “The antibody of claim 1, wherein the antibody is IgG4 and the Fc of said antibody binds to FcγRIIB, for example.  
Claims 2-4, 7-10, 12 and 17 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend.  

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).   
Claim 1 encompasses any isolated and non-naturally occurring anti-CD137 antibody, which binds to the same epitope of CD137 as a reference antibody selected from the group consisting of 20A12D11, 30C11B4, 11E10D12, 23D2D6, 22F2C2, and 26B3D7.
Claim 2 encompasses the isolated and non-naturally occurring antibody of claim 1, wherein the anti-CD137 antibody binds to a human CD137. 
Claim 3 encompasses the isolated and non-natural occurring antibody of claim 1, wherein the anti-CD137 antibody binds to both a human CD137 and a non-human CD137.
Claim 4 encompasses the isolated and non-natural occurring antibody of claim 3, wherein the non-human CD 137 is a cynomolgus monkey CD137. 
Claim 5 encompasses the isolated and non-natural occurring antibody of claim 1, wherein the antibody comprises the same heavy chain complementary determining regions (CDRs) and the same light chain CDRs as the reference antibody.

Claim 7 encompasses the isolated and non-natural occurring antibody of claim 1, wherein the antibody is a full length antibody or an antigen-binding fragment thereof. 
Claim 8 encompasses the isolated and non-natural occurring antibody of claim 7, wherein the antibody is a full-length antibody which is an IgG molecule. 
Claim 9 encompasses the isolated and non-natural occurring antibody of claim 7, wherein the antibody is a Fab or single-chain antibody.
Claim 10 encompasses the antibody of claim 1,  wherein the antibody is a human antibody, a humanized antibody, or a chimeric antibody.
Claim 11 encompasses the antibody of claim 1, wherein the antibody is a bi-specific antibody that binds both CD137 and FcγRIIB.
Claim 12 encompasses the antibody of claim 11, wherein the chimeric antibody comprises a human heavy chain constant region or any fragment thereof, a human light chain constant region or any fragment thereof, or both.
Claim 17 encompasses a pharmaceutical composition, comprising an anti-CD137 antibody of claim 1. 
The specification discloses just six antibodies that bind to just human CD137 and they are antibody 20A12D11 (akaLYV370) comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 2, antibody 11E10D12 (aka LYV371) comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 3 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 4, antibody 23D2D6 (aka LYV372) comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 5 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 6, 22F2C2 (LYV375) comprises a heavy chain variable region 
However, the description of a limited species of anti-CD137 antibodies, is not representative of the entire genus because the genus is highly variable, i.e., different heavy and light chains comprising six different CDRs.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In this case, the specification does not disclose any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to the same epitope as any reference antibody such as 20A12D11, 30C11B4, 11E10D12, 23D2D6, 22F2C2, and 26B3D7 that bind to any human CD137 alone or both human CD137 and any non-human CD137, or both human CD137 and cynomolgus monkey CD137 or structure common to members of the genus, sufficient to show possession of the claimed genus at the time of filing.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus. 
The terms “20A12D11, 30C11B4, 11E10D12, 23D2D6, 22F2C2, and 26B3D7” are laboratory designations.  The claim does not recite the amino acid sequences of the heavy chain and light chain variable regions.  The specification does not describe the epitope of CD137 to which any of the reference antibodies “20A12D11, 30C11B4, 11E10D12, 23D2D6, 22F2C2, and 26B3D7” bind.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of just six antibodies cannot be predicted from the structure of the antigen (as held in Amgen), and a few species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie), let alone any and all non-human CD137 (claim 3).
Regarding “human antibody” that bind to epitope of CD137 as the reference antibody 20A12D11, 30C11B4, 11E10D12, 23D2D6, 22F2C2, or 26B3D7 (claim 10), there is not a single human antibody in the specification as filed.   The specification does not describe any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to the same epitope as any reference antibody such as 20A12D11, 30C11B4, 11E10D12, 23D2D6, 22F2C2, and 26B3D7 that bind to any human and cynomolgus monkey CD137. 
Regarding bi-specific antibody that binds both any CD137 and any FcγRIIB (claim 11), the specification discloses one IgG4 antibody that binds to just human CD137 wherein the Fc of the IgG4 antibody binds to human FcγRIIB.   There are no bispecific antibody that binds to any CD137 and any FcγRIIB.   The specification does not describe any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to any FcγRIIB.
Regarding chimeric antibody comprises any fragment of human heavy chain constant region or any fragment of human light chain constant region, the term “fragment” could be as little as a few amino 
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
In light of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was not in possession of the genus of antibodies that bind to the same epitope of CD137 as any reference antibody 11E10D12 (elected species).  

Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2012/032433 publication (published March 15, 2012; PTO 1449). 
Regarding claims 1, 2, 8, 10, the WO2012/032433 publication teaches an isolated and non-naturally occurring anti-CD137 antibody such as MOR-6032, MOR-7361, MOR-7480 and MOR-7483 that bind to human 4-1BB (aka CD137), see p. 58 and Tables 4, 5, in particular.  The antibodies are fully human anti-4-1BB IgG2 antibodies designated as “MOR-6032”, “MOR-7361”, “MOR-7480” and “MOR-7483” as per claim 10.
 Given the reference antibody binds to human CD137, the “20A12D11”, “30C11B4”, “11E10D12” (elected species), “23D2D6”, “22F2C2”, and “26B3D7” are merely laboratory designations for any reference antibody which does not recite the particular heavy and light chain variable region with sequence identifier (SEQ ID NO:), the reference MOR-6032, MOR-7361, MOR-7480 and MOR-7483 antibodies appear to bind to the same epitope as the claimed reference antibody having the laboratory designation.  
Since the Patent Office does not have the facilities for examining and comparing the antibodies of the instant invention to those of the prior art, the burden is on applicant to show that the prior art antibody is different from the claimed antibody. See In re Best, 562 F2d 1252. 195 USPQ 430(CCPA 1977).
Thus, the reference teachings anticipate the claimed invention.
s 1-12 and 17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US Patent No. 10,875,921 (claimed earliest priority to 62/342,497, filed May 27, 2016; PTO 892). 
Regarding claims 1 and 2, the ‘921 patent teaches and claims various anti-4-1BB antibodies or binding fragment thereof that binds to human 4-1BB, also known as CD137, such as TABBY1.1 through TABBY10, displaying either a mouse IgG.sub.1 or IgG.sub.2b constant region, exhibited binding to human 4-1BB (hu4-1BB) by BIAcore as shown in Table 2-2, issued claims 1-9, col, 12, line 33, in particular.  The ‘921 further teaches MOR-7480.1-IgG2 compete with 4-1BBL for binding 4-1BB, see issued claims 1-9, in particular. 
Given the reference antibody binds to human 4-1BB (aka CD137), the “20A12D11”, “30C11B4”, “11E10D12” (elected species), “23D2D6”, “22F2C2”, and “26B3D7” are merely laboratory designations for any reference antibody which does not recite the particular heavy and light chain variable region with sequence identifier (SEQ ID NO:), the reference chimeric and humanized anti-4-1BB antibodies appear to bind to the same epitope as the claimed reference antibody having the laboratory designation.  
Claims 5-6 are included as the “20A12D11”, “30C11B4”, “11E10D12” (elected species), “23D2D6”, “22F2C2”, and “26B3D7” are merely laboratory designations and the reference antibodies inherently have the same heavy and light chain variable region each comprising the same three CDRs.  
Since the Patent Office does not have the facilities for examining and comparing the antibodies of the instant invention to those of the prior art, the burden is on applicant to show that the prior art antibody is different from the claimed antibody. See In re Best, 562 F2d 1252. 195 USPQ 430(CCPA 1977).
Regarding claims 3-4, the ‘921 patent teaches humanized anti-4-1BB antibody binding kinetics to Cynomolgus 4-1BB, see Table 2-6, in particular. 

Regarding claim 9, the ‘921 patent teaches antigen binding fragment such as Fab (see col. 9, line 56), single-chain Fv (see col. 10, line 17).
Regarding claim 10, the ‘921 patent teaches the anti-4-1BB antibody is chimeric, human or humanized, see reference claim 2, col. 8, in particular.  
Regarding claims 11-12, the ‘921 patent teaches exemplary chimeric anti-4-1BB antibodies TABBY106 and TABBY107 generated with rat variable regions and a human IgG4 constant region (i.e., TABBY106-hIgG.sub.4 and TABBY107-hIgG.sub.4, respectively), FIG. 3, Example 3. The human heavy chain constant region Fc from human IgG4 inherently binds to FcγRIIB, see col. 10, line 41-58, in particular.  
Regarding claim 17, the ‘921 patent teaches and claims a pharmaceutical composition comprising the reference anti-4-1BB antibody, see reference claim 9, col. 24, in particular.  
Thus, the reference teachings anticipate the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 7, 8, 10 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,203,643.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the instant claims are drawn to anti-CD137 antibody which binds to the same epitope of CD137 as a reference antibody such as 11E10D12 generically whereas the independent claims in the ‘643 patent are limited to humanized anti-CD137 antibody which comprises a heavy chain that comprises a heavy chain variable (VH) region and a light chain that comprises a light chain variable (VL) region, wherein the VH comprises the amino acid sequence of SEQ ID NO:3, and wherein the VL comprises the amino acid sequence of SEQ ID NO: 5 (species).  
Instant claim 10 recites the antibody is a humanized antibody.  The copending application also teaches the reference antibody 11E10D12 comprising a VH and a VL wherein the VH comprises the 
The anti-CD137 antibody of copending application comprises the same six CDRs (see p. 15-16) as per instant claim 5 is expected to binds to the same epitope of CD137 as the reference antibody 11E10D12 and binds to human CD137 as per instant claim 2.
The reference antibody also binds to non-human CD137 such as cynomolgus monkey CD137, see reference p. 70, example 10. 
Copending claim 38 recites the humanized anti-CD137 antibody of claim 37, wherein the antibody an IgG1 molecule (species) whereas instant claim 8 recites the antibody is a full-length antibody which is an IgG molecule (genus). 
Copending claim 43 recites a pharmaceutical composition, comprising the humanized anti-CD137 antibody of claim 37 and a pharmaceutical acceptable carrier, whereas instant claim 17 recites a pharmaceutical composition comprising an anti-CD137 antibody of claim 1.  
Otherwise, claims 1-5, 7, 8, 10 and 17 and 44-61 are anticipated (species anticipates a genus) or rendered obvious by the issued claims.

Conclusion
	SEQ ID NO: 1-24 are free of prior art. 

No claim is allowed.   

The prior arts US Patent NO. 8337850, 8821867 made of record and not relied upon are considered pertinent to applicant's disclosure.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644